Filed 6/30/14 P. v. Alvarez CA2/6
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B248912
                                                                 (Super. Ct. Nos. 2010034592, 2012038364)
     Plaintiff and Respondent,                                                (Ventura County)

v.

CHRISTIAN ZAMORA ALVAREZ,

     Defendant and Appellant.


                   Christian Zamora Alvarez appeals an order revoking his probation and
imposing judgment following conviction of burglary after he admitted violating the
terms of probation. (Case No. 2010034592.) (Pen. Code, § 459.)1
                   Alvarez also appeals a judgment entered after he expressly waived his
constitutional rights and pleaded guilty to custodial possession of a weapon, and
admitted suffering a prior serious felony strike conviction. (Case No. 2012038364.)
(§§ 4502, subd. (a), 667, subds. (b)-(i), 1170.12, subds. (a)-(d).)
                               FACTS AND PROCEDURAL HISTORY
                   On December 22, 2010, in Case No. 2010034592, Alvarez pleaded
guilty to second degree commercial burglary and admitted that he committed the
criminal offense to benefit a criminal street gang. (§§ 459, 186.22, subd. (b)(1).)
1
    All further statutory references are to the Penal Code.
The offense involved burglary of a school classroom and the spray-painting of
gang-related graffiti. The trial court granted Alvarez 36 months of formal probation
with terms and conditions. Alvarez later violated the terms of probation on two
occasions by using marijuana, and on a third occasion, by custodial possession of a
weapon.
              On December 18, 2012, in Case No. 2012038364, the prosecution
charged Alvarez with custodial possession of a weapon and alleged that he had a
prior serious felony strike conviction. (§§ 4502, subd. (a), 667, subds. (b)-(i),
1170.12, subds. (a)-(d).) The criminal offense involved the possession of a sharp
knife-like object during Alvarez's confinement in county jail. As part of a plea
agreement, Alvarez pleaded guilty to custodial possession of a weapon, and
admitted that he suffered a prior serious felony strike conviction. The trial court
sentenced Alvarez to a three-year term for the unlawful weapon possession. The
court revoked probation for the commercial burglary conviction and imposed a two-
year prison term, to be served concurrently. The court ordered victim restitution,
imposed various fines and fees, and awarded Alvarez 292 days presentence custody
credit in Case No. 2012038364, and 289 days presentence custody credit in Case
No. 2010034592. The court dismissed the prior serious felony strike conviction and
the criminal street gang allegation.
              Alvarez filed a notice of appeal and obtained a certificate of probable
cause from the trial court regarding asserted ineffective assistance of counsel.
              We appointed counsel to represent Alvarez in this appeal. After
counsel's examination of the record, he filed an opening brief raising no issues.
              On February 4, 2014, we advised Alvarez that he had 30 days within
which to personally submit any contentions or issues that he wished to raise on
appeal. We have not received a response.




                                           2
              We have reviewed the entire record and are satisfied that Alvarez's
attorney has fully complied with his responsibilities and that no arguable issue
exists. (People v. Wende (1979) 25 Cal. 3d 436, 441.)
              The judgments are affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                          3
                             Brian J. Back, Judge

                       Superior Court County of Ventura

                     ______________________________


            Shea S. Murphy, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                      4